  Case 19-36450         Doc 9        Filed 12/30/19       Entered 12/30/19 18:05:17        Desc Main
                                        Document          Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )          Case No.: 19-36450
                Joseph E Pabon                  )
                                                )          Chapter 13
                                                )
                        Debtor.                 )          Judge A. Benjamin Goldgar


                                         NOTICE OF MOTION

TO:      Joseph E Pabon, 948 Mason Lane Des Plaines, IL 60016 via US mail
         Marilyn O Marshall via ECF clerk’s electronic delivery system
         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
         delivery system
         See attached service list

       PLEASE TAKE NOTICE that on January 7, 2020 at 9:30 AM I shall appear before the
Honorable A. Benjamin Goldgar at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 642,
Chicago, Illinois, 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                           By:    /s/ David H. Cutler
                                                                  David H. Cutler
                                                                  Counsel for Debtor(s)
                                                                  Cutler & Associates, Ltd.
                                                                  4131 Main St,
                                                                  Skokie, IL 60076
                                                                  Phone: (847) 673-8600



                                      CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice upon the parties named above on December 30, 2019
before the hour of 7:00 p.m.


                                                           By:    /s/ David H. Cutler
                                                                  David H. Cutler, esq.,



                                                      1
  Case 19-36450         Doc 9     Filed 12/30/19        Entered 12/30/19 18:05:17      Desc Main
                                     Document           Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )        Case No.: 19-36450
                Joseph E Pabon                  )
                                                )        Chapter 13
                                                )
                        Debtor(s)               )        Judge A. Benjamin Goldgar


                                    MOTION TO EXTEND STAY

         NOW COMES the Debtor, Joseph E Pabon, by and through his attorneys, the law office

         of CUTLER & ASSOCIATES, LTD., and in support of his Motion, state as follows:

         1)    The Court has jurisdiction over the proceeding pursuant to 28 USC 1334 and the is

               a “core proceeding” under 28 USC 157(b)(2).

         2)    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

               on December 30, 2019.

         3)    The Debtor proposed a plan that will repay 100% to his general unsecured creditors

               with a monthly plan payment of $1,045.00 per month for 60 months.

         4)    The Debtor had a prior Chapter 13 case, that was dismissed on December 10, 2019

               Case No: 19-14999, within a year of filing, due to the Trustee’s motion to dismiss

               for failure to make plan payments.

         5)    In the prior case, the property Debtor was renting sold and he was asked to move

               suddenly and due to the Bankruptcy status on his credit report he was asked for two

               months security deposit and the first months rent as such Debtor fell behind on his

               trustee plan payments and living expenses.

         6)    In the instant case, Debtor has a stable living situation, and is surrendering a vehicle

               to the lender to significantly lower his monthly plan payments and expenses.


                                                    2
  Case 19-36450       Doc 9    Filed 12/30/19       Entered 12/30/19 18:05:17     Desc Main
                                  Document          Page 3 of 3


       7)   In the instant case, Debtors trustee plan payments will be made via payroll control,

            an order was filed on December 30, 2019.

       8)   In the instant case, Debtor has had a positive change in circumstances, he has a

            stable living condition, he is surrendering a vehicle to significantly lower his plan

            payments and expenses and his payments to the trustee will be made via payroll

            control, he has consistent and stable income and he can afford to make his monthly

            Bankruptcy Trustee plan payments in a feasible chapter 13 plan.

       9)   Debtor has provided this Honorable Court with an affidavit of change and income

            and expense schedules, see the attached Affidavit and schedules I and J from his

            prior case and the schedules I & J from his current case as Exhibit A and B. See the

            Affidavit and Exhibit A and Exhibit B respectively.

       WHEREFORE, the Debtor prays that this Honorable Court enter an Order Extending the

Automatic Stay, and for such further relief that the Honorable Court may deem just and proper.


Dated: 12/30/19                                             Respectfully Submitted,

                                                     By:    /s/ David H. Cutler
                                                            David H. Cutler, esq.,
                                                            Counsel for Debtor(s)
                                                            Cutler & Associates, Ltd.
                                                            4131 Main St,
                                                            Skokie, IL 60076
                                                            Phone: (847) 673-8600




                                                3
